  8:18-cr-00275-RFR-SMB Doc # 82 Filed: 07/22/20 Page 1 of 1 - Page ID # 248




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                               8:18CR275

      v.
                                                               ORDER
MAKAYLA MORRISSEY,

                    Defendant.


      This matter is before the Court on defendant Makayla Morrissey’s (“Morrissey”)
Third Motion for Compassionate Release (Filing No. 81) pursuant to 18 U.S.C.
§ 3582(c)(1)(A). 1 On initial review, the Court finds Morrissey has raised a potentially
colorable claim. Accordingly,

      IT IS ORDERED:
      1.     The government shall respond to Morrissey’s motion on or before July 30,
             2020. Morrissey’s counsel shall promptly file any supplementary briefing
             or evidence necessary to the Court’s disposition of the motion. Absent an
             extension, Morrissey’s motion shall be deemed submitted as of August 5,
             2020.
      2.     The probation office is directed to conduct an investigation of Morrissey’s
             compassionate-release request and file under seal a report summarizing the
             results of that investigation.

      Dated this 22nd day of July 2020.

                                               BY THE COURT:


                                               Robert F. Rossiter, Jr.
                                               United States District Judge


      1
       The Court denied (Filing Nos. 78 and 80) Morrissey’s first two motions (Filing
Nos. 77 and 79) on procedural grounds. See 18 U.S.C. § 3582(c)(1)(A).
